Title: To George Washington from Major General John Sullivan, 23 August 1776
From: Sullivan, John
To: Washington, George



Dr Genll
Long-Island Augt 23d 1776.

This Afternoon the Enemy formed & attempted to pass the Road by Bedford a smart fire between them and the Rifle Men ensued, the Officer sent off for a Reinforcement which I ordered down Immediately, a number of Musketry came up to the Assistance of the Rifle Men whose fire with that of our field peices caused a Retreat of the Enemy our Men followed them to the House of Judge Lefferds, where a number of them had taken Lodgings drove them out and Burnt the House and a number of other Buildings Contiguous, they think they kill’d a number & as Evidence of it they produce three Officers Hangers a Carbine & one Dead Body with a considerable Sum of Money in Pocket, I have ordered a party out for Prisoners to night—

we have driven them half a Mile from their former Station, these things argue well for Us and I hope are so many preludes to a General Victory. Dr Genl I am wt. much Esteem Yr Very Huml. Servt

Jno: Sullivan

